NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DALE GIVENS,                                 )
a/k/a DALE LORENZO GIVENS,                   )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2971
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 19, 2018.

Appeal from the Circuit Court for
Hillsborough County; Mark R. Wolfe, Judge.

Dale Givens, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Chelsea S. Alper,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, MORRIS, and LUCAS, JJ., Concur.